ORDER OF SUSPENSION
Respondent attorney, Russell J. Myhre, filed an Affidavit pursuant to Rule 12, North Dakota Rules of Disciplinary Procedure wherein he acknowledged conduct in violation of certain provisions of the Code of Professional Responsibility and acknowledged that he could not successfully defend himself if the matters were prosecuted. The Respondent voluntarily consented to discipline requested by the Disciplinary Board in its complaint against him.
NOW, THEREFORE, IT IS ORDERED, that Russell J. Myhre be suspended from the practice of law for a period of thirty days pursuant to the recommendation of *792the Disciplinary Board, such suspension to commence at 12:01 a.m., December 15, 1984.
IT IS FURTHER ORDERED, that Mr. Myhre be automatically reinstated at the expiration of the thirty-day period.
RALPH J. ERICKSTAD, Chief Justice
PAUL M. SAND, Justice
VERNON R. PEDERSON, Justice
GERALD W. VANDEWALLE, Justice
H.F. GIERKE, III, Justice